    Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


SEAN O. WATSON                                         CIVIL ACTION

VERSUS                                                 NUMBER: 19-2219

REGINALD JONES, ET AL                                  SECTION: “B”(3)


                           ORDER & REASONS

     Before the court is plaintiff Sean O. Watson’s (“plaintiff”)

opposed motion to alter or amend the July 6, 2020 order and reasons

granting     National   Interstate       Insurance     Company,   Evergreen

Transport, LLC and Reginald Jones’s (“defendants”) motion for

partial summary judgments. Rec. Doc. 29. For the reasons discussed

below,

         IT IS ORDERED that the motion to alter or amend is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     This action arises from an automobile accident on February

14, 2018, when defendant Mr. Jones (“Jones”), while operating

defendant    Evergreen’s   (“Evergreen”)      truck,    allegedly     entered

plaintiff’s lane and crashed into his vehicle. Rec. Doc. at 1-4 at

1-2. On February 4, 2019, plaintiff filed suit in the Civil

District Court for the parish of Orleans. Id. at 1. Plaintiff

asserted causes of action against defendant Jones for negligence

and asserted that defendant Evergreen is liable as Jones’s employer

under the theory of respondeat superior, i.e., vicariously liable.


                                     1
      Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 2 of 7



Id. at 3. Plaintiff also asserted an independent cause of action

against defendant Evergreen for negligent supervisions, hiring,

and training. Id. On March 8, 2019, defendants removed the case to

federal court based on diversity jurisdiction. Rec. Doc. 1.

      On October 11, 2019, defendants filed a motion for partial

summary judgment arguing that, because Evergreen stipulated that

Jones was in the course and scope of his employment when the

accident    occurred,   plaintiff,    as   a   matter   of    law,   could   not

simultaneously maintain independent actions against both Jones and

Evergreen. Rec. Doc. 12-3 at 2. On July 6, 2020, partial summary

judgment was granted, dismissing claims against Evergreen for

negligent supervision, hiring, and training. Rec. Doc. 29 at 10.

      On July 9, 2020, plaintiff filed the instant motion to alter

or amend the latter ruling under Fed. R. Civ. P. 59(e). Rec. Doc.

30.   Defendants    timely    filed   an   opposition        and   supplemental

memoranda. See Rec. Docs. 37, 41.

LAW AND ANALYSIS

      A Rule 59(e) motion to alter or amend a judgment “serve[s]

the narrow purpose of allowing a party to correct manifest errors

of law or fact or to present newly discovered evidence.” Waltman

v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989). Manifest

error of law results from an error “that is plain and indisputable,

and that amounts to a complete disregard of the controlling law.”

Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004).

                                      2
      Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 3 of 7



      Plaintiff’s      motion     specifically      states     that        “new

jurisprudence not previously made available for consideration”

shows that this Court’s July 6, 2020 judgment granting defendants’

partial motion for summary judgment was produced by manifest error.

See Rec. Doc. 30-1 at 6. In support, plaintiff cites Roe v. Nat’l

Cas. Corp., No. 2:18-CV-01353, 2020 WL 3477071 (W.D. La. June 25,

2020). In determining whether to allow an amending petition, the

Roe   court    ruled   “it   is   proper   for   plaintiffs   to    maintain

simultaneous claims of direct negligence against the employee and

a separate claim for negligent supervision, hiring, and training

against the Defendant employer.” Rec. Doc. 30-1 at 4. Plaintiff

posits the Roe court reasoned that the rule stated in Dennis v.

Collins, No. CV 15-2410, 2016 WL 6637973 (W.D. La. Nov. 9, 2016)

is incompatible with Louisiana’s public policy goals of holding

joint tortfeasors liable for their comparative fault and tort

deterrence. See id. at 4-5.

      Because the challenged order relied on an “Erie guess,” we

again look to state substantive law while sitting in diversity

and, in the absence of clear guidance from the state’s highest

court, endeavor to determine how the state’s highest court would

resolve the issue if presented with the same case.                 Am. Int’l

Specialty Lines Ins. Co. v. Canal Indemn. Co., 352 F.3d 254, 260

(5th Cir. 2003).




                                      3
       Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 4 of 7



       The controlling issue restated here is whether a plaintiff

can simultaneously maintain claims against an employer for direct

negligence and vicarious liability after the employer has admitted

the alleged tortfeasor employee was in the course and scope of his

or her employment at the time of the subject incident.

       Liability under Louisiana law is predicated on fault:

“[e]very act whatever of man that causes damage to another obliges

him by whose fault it happened to repair it.” LA. CIV. CODE art.

2315. Fault can proceed from one’s act, negligence, imprudence, or

want of skill. LA. CIV. CODE art. 2316. Under the doctrine of

respondeat superior, an employer is vicariously liable for the

acts    of   its   employees   when   performed   in   the   scope   of   their

employment. LA. CIV. CODE art. 2320. Louisiana also recognizes the

possibility that more than one party may be responsible for an

aggrieved plaintiff’s loss. See LA. CIV. CODE art. 2323. Therefore,

“the degree or percentage of fault of all persons causing or

contributing to the injury, death, or loss shall be determined .

. . . [and] the amount of damages recoverable shall be reduced”

accordingly. Id.

       “[V]icarious liability is imposed upon an         employer     without

regard to its own negligence or fault; it is a consequence of the

employment relationship.” Pelitire v. Rinker, 18-501, p. 22 (La.

App. 5 Cir. 4/17/19), 270 So. 3d 817, 834 writ denied, 2019-00793

(La. 9/17/19), 279 So. 3d 378. It is well-established that an

                                       4
       Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 5 of 7



employer can be liable under the theory of vicarious liability or,

independently, for negligent entrustment, hiring, training, or

supervision of its employees. See id. (negligent hiring liability

“is based upon the independent or direct negligence of the employer

and its duty to exercise reasonable care in hiring, training and

supervising its employees.”) The Louisiana Civil Law Treatise

explains that, in such cases, “there may also be ‘independent’

negligence of the employer, which is not vicarious liability at

all, but [the employer’s] own negligence based on his own conduct.”

18 La. Civ. L. Treatise, Civil Jury Instructions § 16:9 (3d ed.)

        Thus far, Louisiana appellate court decisions 1, including a

recent one from the Louisiana First Circuit Court of Appeals, with

a   denial of           writ      to     review        by    the     Louisiana          Supreme         Court,

“conclude         that      plaintiff          cannot        maintain         a    direct        negligence

claim, such as negligent hiring, training, supervision, etc.,

against an employer, while simultaneously maintaining a claim

against the alleged negligent employee for which the plaintiff

seeks to hold the employer vicariously liable, after the employer

has admitted that the employee was in the course and scope of

employment at the time of the alleged conduct.” Elee v. White,

2019-1633(La.App.1Cir.7/24/20)                              writ      denied, 2020-01048                   (La.


1
  See Wheeler v. U.S. Fire Ins. Co., 2019 WL 2612903 (La. Ct. App. 1st Cir. Jun. 13, 2019) (unpublished); Landry v.
National Union Fire Insurance Company of Pittsburg, 19-337 (La. App. 5. Cir. 12/30/19) 289 So.3d 177; Libersat v.
J & K Trucking, Inc., 772 So. 2d 173 (La. App. 3 Cir. 2000) (any jury instruction as to the negligent supervision,
hiring, or training by defendant employer “was not appropriate” and sufficiently covered under the theory of
respondeat superior);

                                                        5
       Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 6 of 7



11/10/20), 303 So. 3d 1038, 2020 WL 4251974 (citing and adopting

the reasoning of Wheeler v. U.S. Fire Ins. Co., 18-1422 (La. App.

1 Cir. 6/13/19), 2019 WL 2612903).                              Similarly, as shown in the

prior order and reasons, most federal courts in Louisiana gave

Erie guesses that are inapposite with plaintiff’s argument. 2 Rec.

Doc. 29 at p. 6.               Two federal cases have agreed with plaintiff’s

position. 3

        Plaintiff fails to show an intervening change in controlling

state      law.     His     reliance         on    Roe     in    the     face      of     overwhelming

decisions         favoring        an     opposite         position       is     unconvincing.            The

rationale         found      in    the     Elee      decision        supports        an     Erie     guess

that the         state      supreme        court       would      affirm        that      intermediate

state      court’s result, especially when the latter court recently

denied on           November         10,      2020        supervisory           writs       to      review

the     First      Circuit’s decision.

        The dismissal of plaintiff’s direct negligence claim against

the employer here will not impinge on the jury's role to determine



2
  Meadors v. D'Agostino, No. CV 18-01007-BAJ-EWD, 2020 WL 1529367 (M.D. La. Mar. 30, 2020); Pigott v.
Heath, No. CV 18-9438, (E.D. La. Feb. 5, 2020), 2020 WL 564958; Andry v. Werner Enterprises of Nebraska, No.
CV 19-11340, (E.D. La. Jan. 27, 2020), 2020 WL 419296; Wright v. Nat'l Interstate Ins. Co., No. CV 16-16214,
2017 WL 5157537, at *2 (E.D. La. Nov. 7, 2017); Dennis v. Collins, No. CV 15-2410, 2016 WL 6637973, at *8
(W.D. La. Nov. 9, 2016); Coffey v. Knight Refrigerated, LLC, No. CV 19-3981, 2019 WL 5684258, at *3 (E.D. La.
Nov. 1, 2019); Franco v. Mabe Trucking Co., Inc., No. 17-871, 2018 WL 6072016, at *4 (W.D. La. Nov. 20, 2018);
Vaughn v. Taylor, No. 18-1447, 2019 WL 171697, at *3 (W.D. La. Jan. 10, 2019); Wilcox v. Harco Int'l Ins., No.
CV 16-187-SDDEWD, 2017 WL 2772088, at *3 (M.D. La. June 26, 2017); Thomas v. Chambers, No. CV 18-4373,
(E.D. La. Apr. 17, 2019), 2019 WL 1670745; Giles v. ACE Am. Ins. Co., No. CV 18-6090, (E.D. La. June 26,
2019),2019 WL 2617170 .
3
  Roe v. Safety Nat’l Cas. Corp., No. 2:18-CV-01353, 2020 WL 3477071, (W.D. La. June 25, 2020); and Gordon v.
Great W. Cas. Co., No. 2:18-CV-00967, 2020 WL 3472634 (W.D. La. June 25, 2020) (not following the majority
rule).

                                                      6
      Case 2:19-cv-02219-ILRL-DMD Document 61 Filed 03/17/21 Page 7 of 7



facts and assess fault. The direct negligence claim against the

employer is essentially subsumed in the direct negligence claim

against the its employee; the employee driver's negligence may

include his employer's negligence for lapses in hiring, training,

and   supervision.    Elee   v.   White,   2019-1633   (La.   App.   1     Cir.

7/24/20), writ denied, 2020-01048 (La. 11/10/20), 303 So. 3d 1038.

See Meadors v. D'Agostino, CV 18-01007-BAJEWD (M.D. La. Mar. 30,

2020), 2020 WL 1529367 at *4. If the employee was not negligent in

causing the subject accident, then a jury could not reasonably

find that the employer’s failure to properly hire, train, or

supervise him was a legal cause of the accident. See Landry v.

Nat’l Union Fire Ins. Co. of Pittsburg, 19-337 (La. App. 5 Cir.

12/30/19), 289 So.3d 177, 185; accord Libersat v. J & K Trucking,

Inc., 00-00192 (La. App. 3 Cir. 10/11/00), 772 So.2d 173, 179,

writ denied, 01-0458 (La. 4/12/01), 789 So.2d 598.

      The most recent federal court decision on this issue reached

the same Erie guess and rationale. See Zinamon v. STR Transport,

Inc., et al, No. CV 19-656-SDD-EWD, 2021 WL 725801 (M.D. La. Feb.

24, 2021).

      Accordingly, the instant Rule 59(e) motion is denied.

             New Orleans, Louisiana this 17th day of March 2021



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE


                                      7
